Name: 2006/630/EC: Council Decision of 15 September 2006 appointing three Danish members and five Danish alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-03-16; 2006-09-20

 20.9.2006 EN Official Journal of the European Union L 256/17 COUNCIL DECISION of 15 September 2006 appointing three Danish members and five Danish alternate members to the Committee of the Regions (2006/630/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposals from the Danish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) Three seats of members of the Committee of the Regions have become vacant following the resignations of Mr Laust Grove VEJLSTRUP, Mr Johnny SÃTRUP and Mrs Tove LARSEN. Three seats of alternate members of the Committee of the Regions have become vacant following the resignations of Mr Sonny BERTHOLD, Mr Niels LARSEN and Mr Mads LEBECH. Two seats of alternate members of the Committee of the Regions will become vacant following the appointment as members of Mr Per BÃ ¸dker ANDERSEN and Mrs Eva NEJSTGAARD, currently alternate members, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Per BÃ ¸dker ANDERSEN, Borgmester, Kolding Kommune, in place of Mr Laust Grove VEJLSTRUP,  Mr Bo ANDERSEN, Borgmester, Ringe Kommune, in place of Mr Johnny SÃTRUP,  Mrs Eva NEJSTGAARD, Borgmester, AllerÃ ¸d Kommune, in place of Mrs Tove LARSEN; (b) as alternate members:  Mrs Anna Margrethe KAALUND, Borgmester, Tjele Kommune, in place of Mr Sonny BERTHOLD,  Mrs Mona HEIBERG, Medlem af KÃ ¸benhavns BorgerreprÃ ¦sentation, in place of Mr Per BÃ ¸dker ANDERSEN,  Mr Jens Christian GJESSING, Borgmester, Haderslev Kommune, in place of Mrs Eva NEJSTGAARD,  Mr Jens Arne HEDEGAARD, Borgmester, BrÃ ¸nderslev Kommune, in place of Mr Niels LARSEN,  Mr BjÃ ¸rn DAHL, Borgmester, Roskilde Kommune, in place of Mr Mads LEBECH. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 September 2006. For the Council The President E. TUOMIOJA (1) OJ L 56, 25.2.2006, p. 75.